Exhibit 10.1

 

POLYCOM, INC.

 

SEVERANCE AGREEMENT

 

This Agreement is made by and between Polycom, Inc. (the “Company”), and you,
Robert Hagerty. This Agreement is effective as of July 31, 2003 (the “Effective
Date”). For purposes of this Agreement, the “Company” shall include any parent
or subsidiary of the Company, unless the context clearly requires otherwise.

 

This Agreement is intended to strongly encourage you to remain with the Company
by providing you with certain severance benefits in the event that your
employment with the Company terminates under certain circumstances. This
Agreement also is intended to provide you with enhanced financial security in
recognition of your past and future service to the Company.

 

1. Eligibility for Severance Benefits. You will be entitled to the payments and
benefits described in Section 2 only if both: (a) either (1) the Company
terminates your employment for a reason other than Cause, death or Disability,
or (2) you voluntarily terminate your employment with the Company for Good
Reason, and (b) you (1) sign and deliver to the Company a Release of Claims
satisfactory to the Company, (2) do not subsequently revoke your signature on
the Release of Claims, and (3) comply with all of the terms of this Agreement,
including (but not limited to) Section 7 regarding Non-Solicitation of Employees
and Section 8 regarding Non-Competition. Notwithstanding the preceding, if your
termination of employment would qualify you for payments and benefits under your
Change of Control Severance Agreement with the Company dated March 28, 2001, you
will receive none of the payments and benefits described in Section 2. Instead,
you will receive the payments and benefits to which you are entitled under your
Change of Control Severance Agreement.

 

2. Severance Benefits. If you meet the eligibility requirements described in
Section 1, you will receive the following.

 

(a) Lump Sum Payment. You will receive severance pay equal to your annual base
salary and target bonus in effect immediately prior to the date of your
termination of employment (the “Termination Date”) for a period of two years
following the Termination Date. The severance pay with respect to your annual
base salary will be paid in accordance with the Company’s standard payroll
practices and the severance pay with respect to your target bonus will be paid
at the same time as bonuses are scheduled to be paid to the Company’s other
senior executives. The payments will commence within three (3) days after the
Release of Claims becomes effective and no longer is subject to revocation.

 

(b) Option Exercisability. You will have one year following the Termination Date
to exercise your Company stock option grant nos. 00000822 (dated July 23, 1999),
NQ000822 (dated July 23, 1999), 00002008 (dated May 17, 2001), NQ002008 (dated
May 17, 2001) and any Company stock options granted to you after the Effective
Date, but in each case only to the extent that such option is vested and
unexpired on the Termination Date. Moreover, in no event may any

 



--------------------------------------------------------------------------------

such option be exercised after the original maximum term of the option. Any
options that are unvested on the Termination Date will be forfeited on that
date.

 

(c) Other Benefits. The Company will provide you with health, dental and vision
benefits coverage for up to one year following Termination Date or until you
become eligible for group insurance benefits from another employer, whichever
comes first, but only if you elect continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time
period prescribed pursuant to COBRA. For the duration of the one-year coverage
period, the Company will pay the COBRA premiums otherwise payable by you (for
coverage for yourself and your eligible dependents). After the one-year coverage
period, you will be responsible for the payment of any COBRA premiums. The
Company will not reimburse you for any taxable income imputed to you because the
Company has paid your COBRA premiums (or those of your eligible dependents).

 

(e) Accrued Wages and Paid-Time Off; Expenses. The Company will pay you: (1) any
unpaid base salary due for periods prior to the Termination Date, (2) all of
your accrued and unused paid-time off (“PTO”) through the Termination Date, (3)
following your submission of proper expense reports, the total unreimbursed
amount of all expenses incurred by you in your duties of employment with the
Company that are reimbursable in accordance with the Company’s then-existing
policies, and (4) any other benefits due to you through the Termination Date
under the Company’s formal employee benefit plans (for example, the Company’s
“401(k)” plan). These payments will be made promptly upon your employment
termination and within the period of time mandated by law or as provided in the
applicable plan document.

 

3. Other Terminations of Employment. If your employment with the Company is
terminated by the Company for Cause, death or Disability, or if you voluntarily
terminate your employment other than for Good Reason, you will not be entitled
to receive any of the payments or benefits described in Section 2 of this
Agreement. However, you may be eligible for benefits under the Company’s
severance and benefit plans and policies on the Termination Date. In addition,
the Company will pay you: (1) any unpaid base salary due for periods prior to
the Termination Date, (2) all of your accrued and unused PTO through the
Termination Date, (3) following your submission of proper expense reports, the
total unreimbursed amount of all expenses incurred by you in your duties of
employment with the Company that are reimbursable in accordance with the
Company’s then-existing policies, and (4) any other benefits due to you through
the Termination Date under the Company’s formal employee benefit plans (for
example, the Company’s “401(k)” plan). These payments will be made promptly upon
your employment termination and within the period of time mandated by law or as
provided in the applicable plan document.

 

4. Definition of Terms. The following terms used to in this Agreement shall have
the following meanings:

 

(a) Cause. “Cause” means (1) an act of personal dishonesty taken by you in
connection with your responsibilities as an employee and intended to result in
your substantial personal enrichment, (2) your being convicted of a crime
recognized as a felony in the United States, (3) a willful act by you which
constitutes gross misconduct and which is injurious to the Company, (4)
following delivery to you of a written

 

-2-



--------------------------------------------------------------------------------

demand for performance from the Company which describes the basis for the
Company’s reasonable belief that the you have not substantially performed your
duties, continued violations by you of your obligations to the Company which are
demonstrably willful and deliberate on your part.

 

(b) Disability. “Disability” means your being unable to perform the principal
functions of your duties due to a physical or mental impairment, but only if
such inability has lasted or is reasonably expected to last for at least six
months. The Company will determine whether a Disability exists based on evidence
provided by one or more physicians selected by the Company and reasonably
acceptable to you.

 

(c) Good Reason. “Good Reason” means, without your written consent (1) a
material reduction of your duties, authority or responsibilities, relative to
your duties, authority or responsibilities as in effect immediately prior to
such reduction, or the assignment to you of such reduced duties, authority or
responsibilities; (2) a substantial reduction of the facilities and perquisites
(including office space and location) available to you immediately prior to such
reduction; (3) a reduction by the Company of your base compensation as in effect
immediately prior to such reduction; (4) a material reduction by the Company in
the kind or level of benefits to which you were entitled immediately prior to
such reduction with the result that your overall benefits are significantly
reduced (unless similar reductions apply to substantially all of the Company’s
other senior executives); (5) your relocation to a facility or a location more
than thirty-five (35) miles from your then present location.

 

(d) Release of Claims. “Release of Claims” means a written waiver by you (in a
form specified by the Company) of all employment-related obligations of the
Company and all claims and causes of action against the Company.

 

5. Term of Agreement. If you have a termination of employment that entitles you
to receive the payments and benefits described in Section 2, this Agreement will
terminate when all of your and the Company’s obligations under the Agreement
have been satisfied. If you have a termination of employment that does not
entitle you to receive the payments and benefits descried in Section 2, this
Agreement will terminate on the Termination Date.

 

6. At-Will Employment. The Company and you acknowledge that your employment is
and will continue to be at-will, as defined under applicable law.

 

7. Non-Solicitation of Employees. You agree that for a period of one year
following the Termination Date, you will not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees to leave
their employment, or take away such employees, or attempt to solicit, induce,
recruit, encourage or take away employees of the Company, either for yourself or
any other person or entity.

 

8. Non-Competition. With respect to the businesses of the Company or any of its
subsidiaries on either the Effective Date or the date of your termination of
employment from the

 

-3-



--------------------------------------------------------------------------------

Company and all of it subsidiaries (collectively, the “Businesses”), you agree
that during period beginning on the Effective Date and ending two years after
the date on which you terminate employment, you, directly or indirectly, whether
as employee, owner, sole proprietor, partner, director, member, consultant,
agent, founder, co-venturer or otherwise, will: (i) not engage, participate or
invest in any business activity anywhere in the world that is directly
competitive with the principal products or services of the Businesses (except
that it will not be a violation of this Section 11 for you to own as a passive
investment not more than one percent of any class of publicly traded securities
of any entity); nor (ii) directly or indirectly solicit business from any of the
Businesses’ customers and users on behalf of any business that directly competes
with the Businesses.

 

9. Assignment. This Agreement will be binding upon and become of advantage to
(a) your heirs, executors and legal representatives upon your death and (b) any
successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company. None of your rights to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance or other disposition of your right to compensation or other
benefits will be null and void.

 

10. Notices.

 

(a) General. All notices, requests, demands and other communications called for
by this Agreement will be in writing and will be deemed given (1) on the date of
delivery if delivered personally, (2) one day after being sent by a well
established commercial overnight service, or (3) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

 

If to the Company:

 

Polycom, Inc.

1565 Barber Lane

Milpitas, CA 95035

 

Attn: Chief Financial Officer

 

If to you:

 

at your last residential address known by the Company.

 

(b) Notice of Termination. Any termination by the Company for Cause or by you
for Good Reason must be communicated by a notice of termination to the other
party. The notice

 

-4-



--------------------------------------------------------------------------------

will indicate the specific termination provision in this Agreement relied upon,
will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the date of your employment termination (which will not be more than 30
days after the giving of such notice). Any failure on your part to include in
the notice any fact or circumstance that contributes to a showing of Good Reason
will not waive any of your rights under this Agreement or prevent you from
asserting that fact or circumstance in enforcing this Agreement.

 

11. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 

12. Entire Agreement. This Agreement, your Change of Control Severance Agreement
and the agreements evidencing any Company stock options and other equity
compensation awards (if any) granted to you represent the entire agreement and
understanding between the Company and you concerning your severance arrangements
with the Company or any of its subsidiaries, and supersedes and replaces any and
all prior agreements and understandings concerning your severance arrangements
with the Company.

 

13. Arbitration.

 

(a) General. In consideration of your service to the Company, its promise to
arbitrate all employment related disputes and your receipt of the compensation,
pay raises and other benefits paid to you by the Company, at present and in the
future, you agree that any and all controversies, claims, or disputes with
anyone (including the Company and any employee, officer, director, shareholder
or benefit plan of the Company in their capacity as such or otherwise) arising
out of, relating to, or resulting from your service to the Company under this
Agreement or otherwise or the termination of your service with the Company,
including any breach of this Agreement, shall be subject to binding arbitration
under the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280 through 1294.2, including Section 1283.05 (the “Rules”) and
pursuant to California law. Disputes which you agree to arbitrate, and thereby
agree to waive any right to a trial by jury, include any statutory claims under
state or federal law, including, but not limited to, claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the California Fair Employment and Housing Act, the California
Labor Code, claims of harassment, discrimination or wrongful termination and any
statutory claims. You further understand that this Agreement to arbitrate also
applies to any disputes that the Company may have with you.

 

(b) Procedure. You agree that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. You agree that the
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers,

 

5



--------------------------------------------------------------------------------

prior to any arbitration hearing. You agree that the arbitrator shall issue a
written decision on the merits. You also agree that the arbitrator shall have
the power to award any remedies, including attorneys’ fees and costs, available
under applicable law. You understand the Company will pay for any administrative
or hearing fees charged by the arbitrator or AAA except that you shall pay the
first $200.00 of any filing fees associated with any arbitration you initiate.
You agree that the arbitrator shall administer and conduct any arbitration in a
manner consistent with the Rules and that to the extent that the AAA’s National
Rules for the Resolution of Employment Disputes conflict with the Rules, the
Rules shall take precedence.

 

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between you and the Company.
Accordingly, except as provided for by the Rules, neither you nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.

 

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, you agree that any party may also
petition the court for injunctive relief where either party alleges or claims a
violation of this Agreement or any other agreement regarding trade secrets,
confidential information, nonsolicitation or Labor Code §2870. In the event
either party seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorneys’ fees.

 

(e) Administrative Relief. You understand that this Agreement does not prohibit
you from pursuing an administrative claim with a local, state or federal
administrative body such as the Department of Fair Employment and Housing, the
Equal Employment Opportunity Commission or the workers’ compensation board. This
Agreement does, however, preclude you from pursuing court action regarding any
such claim.

 

(f) Voluntary Nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences and binding effect of this Agreement
and fully understand it, including that you are waiving your right to a jury
trial. Finally, you agree that you have been provided an opportunity to seek the
advice of an attorney of your choice before signing this Agreement.

 

14. No Oral Modification, Cancellation or Discharge. This Agreement may be
changed or terminated only in writing (signed by you and an authorized officer
of the Company).

 

15. Withholding. The Company is authorized to withhold, or cause to be withheld,
from any payment or benefit under this Agreement the full amount of any
applicable withholding taxes.

 

6



--------------------------------------------------------------------------------

16. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

 

17. Acknowledgment. You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, have had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:

 

ROBERT HAGERTY

       

--------------------------------------------------------------------------------

      Date:                     , 2003

POLYCOM, INC.

       

--------------------------------------------------------------------------------

      Date:                     , 2003

Name:

               

Title

               

 

 

-8-